Citation Nr: 0524523	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  94-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable initial rating for bilateral 
chondromalacia.



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from January 1981 to 
March 1988.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) that awarded 
noncompensable (0 percent disabling) initial ratings for 
bilateral chondromalacia and for status post right inguinal 
hernia.  A decision by the Board in November 2001 denied a 
compensable initial rating for inguinal hernia but remanded 
the issue of initial evaluation for bilateral chondromalacia 
for further development.  That development was accomplished, 
and the file was returned to the Board for appellate review.  
Unfortunately, events have transpired since the Board's last 
remand to make yet another remand necessary.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application.

Appellant and his wife testified in hearings before the RO's 
Decision Review Officer in October 2002 and April 2004.  
Transcripts of those hearings have been associated with the 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending before the Board on the date 
of enactment of the VCAA, so the VCAA applies to the instant 
case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  This has not been clearly done 
in this case.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  The duty to assist 
includes a duty to obtain records in the custody of a Federal 
department or agency, to include the Social Security 
Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2004).  Where 
there is actual notice to VA that the appellant is receiving 
disability benefits from the Social Security administration, 
VA has the duty to acquire a copy of the decision granting 
SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In this case, while the case was undergoing development, 
appellant has provided VA with a copy of a Notice of Award 
letter dated March 21, 2003, in which appellant was notified 
that SSA found appellant to be disabled effective August 14, 
2002, and that appellant would be entitled to monthly SSDI 
benefits beginning February 2003.  The C-file does not show 
that RO has requested appellant's SSA file for review.  It 
has been asserted that the knee pathology was considered in 
the assignment of the disability award.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  RO must make appropriate requests 
to obtain appellant's complete file 
from the Social Security Administration 
(SSA).  SSA records should include 
appellant's application for disability 
benefits, the SSA decision regarding 
disability benefits, and all supporting 
medical evidence considered by SSA in 
making the determination.  If SSA 
indicates in writing that appellant 
does not have a file with SSA, that 
response should be associated with the 
file.

3.  After SSA disability records have 
been associated with the file, RO 
should re-adjudicate appellant's claim 
for increased (compensable) initial 
rating for bilateral chondromalacia, to 
include entitlement to "staged 
ratings" as appropriate.  If it is 
determined that additional examination 
is indicated by the newly obtained 
records, such examination should be 
scheduled.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


